PER CURIAM.
Appellant seeks review of an order of the Department of Health and Rehabilitative Services (HRS) which denied her petitions for declaratory statements. We affirm.
Appellant filed two petitions for declaratory statement seeking to challenge the correctness of actions taken by HRS. Appellant sought to compel HRS to expunge her name from child abuse registry records. Section 120.565, Florida Statutes, allows a party to use a petition for declaratory statement to determine an agency's opinion as to the applicability of a specified statutory provision or of any rule or order of the agency as it applies to petitioner in a particular set of circumstances. The petitions filed by appellant did not seek declaratory statements interpreting the law, but instead challenged the correctness of actions taken by HRS. A petition for a declaratory statement under Section 120.565 is not the appropriate means to challenge agency decisions.
Appellant has failed to show a preliminary basis for reversal of the order sought *1079to be reviewed. Accordingly, we affirm pursuant to Rule 9.315(a), Florida Rules of Appellate Procedure. The pending motion to strike is denied as moot.
ERVIN, WENTWORTH and BARFIELD, JJ., concur.